DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 06/09/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 08/23/2022 has been entered.
This Office Action is in response to the Amendment filed on 08/23/2022. 
In the instant Amendment, claim 14 has been canceled. Claims 1-13 and 15 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/ Argument

           Applicant's amendment and argument with respect to independent claims 1, filed on 08/23/2022, have been considered but are not persuasive. The combination of references Akutagawa and Baldassa discloses all the limitation as cited in independent claim 1.

Regarding claim 1, Applicant argued that the combination of Akutagawa and Baldassa does not disclose the limitation of correct the first graphical image including the reflection image of the predetermined internal part by subtracting adjusted pixel values of a directly captured image of the predetermined internal part that is included in the second graphical image and to which a correction value is applied, from pixel values of the reflection image of the predetermined internal part included in the first graphical image, to obtain subtracted pixel values, and replacing the pixel values of the reflection image of the predetermined internal part included in the first graphical image with the subtracted pixel values as cited in claim 1 because Akutagawa does not disclose directly capture the second image and Baldassa does not disclose correcting the first image based on the second image. However, Applicant must respectfully disagree. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
In this case, Akutagawa already discloses capture a second image by capturing view of a predetermined internal part of the vehicle and how to use the second image to correct the first image by multiplying a reflectance value of the window glass 40 with the pixel values of the second image of the predetermined internal part of the vehicle and subtracted from the pixel values of the camera which is first captured image of the windshield. 
Akutagawa [0015] discloses reflected light amount calculation unit 31 calculate pixel values of reflected mirror image region 100, i.e. second graphical image data. The value is multiplied by reflectance value of the window glass 40, i.e. a correction value, to calculate the amount of reflected light superimposed on the subject image in the field of view. Akutagawa [0016]-[0017] discloses pixel light amount calculation unit 32 converts the output of the camera 10 into luminance value of the pixel, i.e. first graphical image data. The output of the reflected light amount calculation unit 31 is subtracted from the output of the pixel light amount calculation unit 32, i.e. first image data, and generate an output image to remove the influence of reflected light on the image as in [0015]. Hence, the pixel values of the image data after subtracting is used as first image data instead of first image before subtracting, hence, replacing the pixel values of the reflection image of the predetermined internal part included in the first graphical image with the subtracted pixel values, which is image region 100 of the dashboard 50, to correct the first image. The image region that is being replaced here is the region with reflected feature from the windshield 40 onto an object which is a car as in Fig. 2b of Akutagawa. Therefore, even though the image region 100 remains in the first capture image, the reflection region reflected from the windshield in the first image is removed and replaced with image region that does not contain the reflection image. So Akutagawa teaches applying a correction value to a captured image region corresponding to image region of object that is being reflected from the windshield of the vehicle into captured images by the camera, and removing the reflection from the captured images, i.e. first image, using the corrected image region to replace the captured image with an image not containing the reflected region. The captured image region corresponding to the image region of object that is being reflected from the windshield, i.e. image region 100, can be interpreted as a second graphical image. Even though Akutagawa teaches of using a reflecting mirror 20 to capture image of object within the vehicle that corresponding to the reflection image region, it would have been obvious for one skill in the art to capture the image of the reflected object, i.e. second image, by any other means including directly capture the image using the camera as also disclosed by Baldassa. This is also disclosed in the Specification of the current application in embodiment 3 that a reflector 15, which is a mirror, is used for the camera to capture reflected image of the dashboard instead of using two cameras or a rotating camera to directly capture the image of the dashboard as in embodiments 1-2 and 4. The specification also admits that the operational flow charts in Embodiment 2 and Embodiment 3 are equivalent. Hence, it is admitted by applicant in the Specification of the current application that the same correction process can be used in case of using a reflector mirror to capture the image of the dashboard and in case of using a camera to directly capture the image of the dashboard.

Akutagawa discloses correct the first graphical image including the reflection image of the predetermined internal part by subtracting adjusted pixel values of a directly captured image of the predetermined internal part that is included in the second graphical image and to which a correction value is applied, from pixel values of the reflection image of the predetermined internal part included in the first graphical image, to obtain subtracted pixel values, and replacing the pixel values of the reflection image of the predetermined internal part included in the first graphical image with the subtracted pixel values as discussed above. Akutagawa discloses using reflecting mirror 20 with purpose to capture predetermined internal part of the vehicle. When the problem is only about how to capture the image of the internal part of the vehicle, it is known for one skill in the art that camera with large field of view can be used to capture interior of a vehicle as taught by vehicle camera can be mounted on a rearview mirror of the vehicle for an optimal 360 degree view of the interior and exterior of the vehicle as in Baldassa [0042]. Hence, the camera obtains an image by directly capturing view of predetermined internal part of the vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of using the second image to correct the first image, as disclosed by Akutagawa, and further incorporate having at least one camera configured to obtain a first graphical image by capturing a front view of a vehicle through a windshield of the vehicle via at least one lens of the at least one camera that faces the windshield of the vehicle, and obtain a second graphical image by capturing view of a predetermined internal part of the vehicle via the at least one lens of the at least one camera that faces the predetermined internal part of the vehicle, as taught by Baldassa, wherein the second graphical image can be used to correct the first image, as taught by Akutagawa, since the second image in Baldassa and the image in Akutagawa are both images of the dashboard, i.e. predetermined internal part of the vehicle, for optimal view of the surrounding of the vehicle and of desired target in front and within the vehicle (Baldassa [0042], [0045]), as also admitted by Applicant in the Specification as discussed above.
Therefore, the combination of Akutagawa and Baldassa disclose all the limitation of the claim 1. Furthermore, the claim does not explicitly detail how capturing is directly capturing, since the camera itself also use lens and mirror when captures image. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “correct the first graphical image including the reflection image of the predetermined internal part by subtracting adjusted pixel values of a directly captured image of the predetermined internal part that is included in the second graphical image and to which a correction value is applied, from pixel values of the reflection image of the predetermined internal part included in the first graphical image, to obtain subtracted pixel values, and replacing the pixel values of the reflection image of the predetermined internal part included in the first graphical image with the subtracted pixel values”. It is unclear what is indicated by the term “which” since the adjusted pixel values, the directly captured image and the second graphical image is recited before the term.  So it unclear which is applied the correction value in the claim.
Claim 2-5, 7-11 and 15 are rejected because they depend on rejected claim 1 as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Akutagawa (JP 2006086784), in view of Baldassa et al. (U.S. 2005/0216144).
Regarding claim 1, Akutagawa discloses an automobile use video image recording device, comprising: 
at least one camera configured to obtain a first graphical image by capturing a front view of a vehicle through a windshield of the vehicle via at least one lens of the at least one camera that faces the windshield of the vehicle, and obtain graphical image by capturing a view of a predetermined internal part of the vehicle via the at least one lens of the at least one camera that faces the predetermined internal part of the vehicle, wherein the first graphical image includes a reflection image of the predetermined internal part that is reflected onto the windshield (Akutagawa Fig. 1, [0011]: a camera 10 is installed in the passenger compartment of a vehicle and passes through a window glass 40, i.e. windshield, to capture images of objects outside the vehicle.; Fig. 2b, [0019]: captured image of imaging screen of the window glass 40 with reflection on the window glass, hence the camera obtains first graphical image data on a general video image which includes image of objects transmitted through the windshield and reflection image by the windshield; [0013]: reflecting mirror 20 is installed in the vehicle such that objects inside the vehicle including dashboard 50 can be captured by the camera, i.e. second graphical image data of a predetermined part in the vehicle room); and 
one or more processors configured to: correct the first graphical image including the reflection image of the predetermined internal part by subtracting adjusted pixel values of a directly captured image of the predetermined internal part that is included in the second graphical image and to which a correction value is applied, from pixel values of the reflection image of the predetermined internal part included in the first graphical image, to obtain subtracted pixel values, and replacing the pixel values of the reflection image of the predetermined internal part included in the first graphical image with the subtracted pixel values (Akutagawa [0015]: reflected light amount calculation unit 31 calculate pixel values of reflected mirror image region 100, i.e. second graphical image data. The value is multiplied by reflectance value of the window glass 40, i.e. a correction value, to calculate the amount of reflected light superimposed on the subject image in the field of view, hence adjusted pixel values; [0016]-[0017]: pixel light amount calculation unit 32 converts the output of the camera 10 into luminance value of the pixel, i.e. first graphical image data. The output of the reflected light amount calculation unit 31, i.e. adjusted pixel values, is subtracted from the output of the pixel light amount calculation unit 32, i.e. first image data, and generate an output image to remove the influence of reflected light on the image, hence removing reflection image from the first image, or replacing the first image with adjusted image so that the first image now does not contain the reflection image anymore, as in [0015]. Hence, the pixel values of the image data after subtracting is used as first image data instead of first image before subtracting, hence, replacing the pixel values of the reflection image of the predetermined internal part included in the first graphical image with the subtracted pixel values).
Akutagawa discloses using reflecting mirror 20 to obtain the second graphical image by capturing a view of a predetermined internal part of the vehicle.
However, Baldassa discloses that it is known to have at least one camera configured to obtain a first graphical image by capturing a front view of a vehicle through a windshield of the vehicle via at least one lens of the at least one camera that faces the windshield of the vehicle, and obtain a second graphical image by directly capturing a view of a predetermined internal part of the vehicle via the at least one lens of the at least one camera that faces the predetermined internal part of the vehicle (Baldassa [0025], [0042]-[0043], [0045]: a vehicle has a processor and camera for capture images; [0042]: Vehicle camera can be mounted on a rearview mirror of the vehicle for an optimal 360 degree view of the interior and exterior of the vehicle. Hence, the camera obtains an image by directly capturing view of predetermined internal part of the vehicle).  
Akutagawa and Baldassa are analogous art because they are from the same field of endeavor of vehicle imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of using the second image to correct the first image, as disclosed by Akutagawa, and further incorporate and substituting by obtaining a second graphical image by directly capturing view of a predetermined internal part of the vehicle via the at least one lens of the at least one camera having wide angle and faces the predetermined internal part of the vehicle, as taught by Baldassa, wherein the second graphical image can be used to correct the first image, as taught by Akutagawa, since the second image in Baldassa and the image in Akutagawa are both images of the dashboard, i.e. predetermined internal part of the vehicle, for optimal view of the surrounding of the vehicle and of desired target in front and within the vehicle (Baldassa [0042], [0045]).

Regarding claim 2, Akutagawa and Baldassa disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Akutagawa does not explicitly disclose the at least one camera includes a first camera which obtains the first graphical image, and a second camera which obtains the second graphical image.
However, Baldassa discloses the at least one camera includes a first camera which obtains the first graphical image, and a second camera which obtains the second graphical image (Baldassa [0042]: additional camera for different vantage points can be used for the vehicle. Camera can be mounted on rearview mirror for viewing of interior and exterior of the vehicle).  
Akutagawa and Baldassa are analogous art because they are from the same field of endeavor of vehicle imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Akutagawa, and further incorporate having at least one camera includes a first camera which obtains the first graphical image, and a second camera which obtains the second graphical image, as taught by Baldassa, for optimal view of the surrounding of the vehicle at a same time (Baldassa [0042]).

Regarding claim 5, Akutagawa and Baldassa disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Akutagawa does not explicitly disclose the at least one camera includes a wide angle camera, and is configured to include a video image recording area for obtaining the first graphical image and a video image recording area for obtaining the second graphical image, at the same time.
However, Baldassa discloses wherein the at least one camera includes wide angle camera, and is configured to include a video image recording area for obtaining the first graphical image and a video image recording area for obtaining the second graphical image, at the same time (Baldassa [0042]: a vehicle camera can be mounted on a rearview mirror of the vehicle for an optimal 360 degree view of the interior and exterior of the vehicle).  
Akutagawa and Baldassa are analogous art because they are from the same field of endeavor of vehicle imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Akutagawa, and further incorporate having the at least one camera includes a wide angle camera, and is configured to include a video image recording area for obtaining the first graphical image and a video image recording area for obtaining the second graphical image, at the same time, as taught by Baldassa, for optimal view of the surrounding of the vehicle at a same time (Baldassa [0042]).


Regarding claim 14, Akutagawa and Baldassa disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Akutagawa does not explicitly disclose wherein the one or more processors are configured to: obtain a plurality of first brightness values of a plurality of pixels in the reflection image of the predetermined internal part in the first graphical image (Akutagawa [0016]-[0017]: pixel light amount calculation unit 32 converts the output of the camera 10 into luminance value of the pixel, i.e. first graphical image data); obtain a plurality of second brightness values of a plurality of pixels in the directly captured image of the predetermined internal part in the first graphical image; multiply each of the plurality of second brightness values by the correction value to obtain a plurality of correct brightness values (Akutagawa [0015]: reflected light amount calculation unit 31 calculate pixel values of reflected mirror image region 100, i.e. second graphical image data. The value is multiplied by reflectance value of the window glass 40, i.e. a correction value, to calculate the amount of reflected light superimposed on the subject image in the field of view); subtract the plurality of correct brightness values from the plurality of first brightness values to obtain a plurality of subtracted brightness values; and correct the first graphical image by replacing the plurality of first brightness values with the plurality of subtracted brightness values (Akutagawa [0016]-[0017]: The output of the reflected light amount calculation unit 31, i.e. third image data, is subtracted from the output of the pixel light amount calculation unit 32, i.e. first image data, and generate an output image to remove the influence of reflected light on the image as in [0015]. Hence, the pixel values of the image data after subtracting is used as first image data instead of first image before subtracting, hence, replacing the reflection image of the predetermined internal part included in the first image with corrected predetermined internal part in the second image, which is image region 100 of the dashboard 50, to correct the first image).
Akutagawa does not explicitly disclose image of the predetermined internal part of the vehicle is directly captured.
However, Baldassa discloses image of the predetermined internal part of the vehicle is directly captured as discussed in claim 1 above (Baldassa [0025], [0042]-[0043], [0045]: a vehicle has a processor and camera for capture images; [0042]: Vehicle camera can be mounted on a rearview mirror of the vehicle for an optimal 360 degree view of the interior and exterior of the vehicle. Hence, the camera obtains an image by directly capturing view of predetermined internal part of the vehicle).  
Akutagawa and Baldassa are analogous art because they are from the same field of endeavor of vehicle imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of using the second image to correct the first image, as disclosed by Akutagawa, and further incorporate having image of the predetermined internal part of the vehicle is directly captured, as taught by Baldassa, for optimal view of the surrounding of the vehicle and of desired target in front and within the vehicle (Baldassa [0042], [0045]).

Claims 3-4 and 7-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Akutagawa (JP 2006086784), in view of Baldassa et al. (U.S. 2005/0216144), further in view of Kobayashi et al. (JP 2005280526) hereinafter Kobayashi.
Regarding claim 3, Akutagawa and Baldassa disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Akutagawa does not explicitly disclose wherein the at least one camera is configured to rotate to change a camera direction between a first video image recording direction for obtaining the first graphical image and a second video image recording direction for obtaining the second graphical image.
However, Kobayashi discloses Appln. No.: National Stage of PCT/JP2018/032355 wherein the at least one camera is configured to rotate to change a camera direction between a first video image recording direction for obtaining the first graphical image and a second video image recording direction for obtaining the second graphical image (Kobayashi Figs. 1-2, [0041]:  a vehicle camera device 2 has a rotating shaft 12; [0060], [0062]: rotary actuator 3 rotates the camera 2 around the rotating shaft 12 to direct the camera to forward direction 52 and rearward direction 51).  
Akutagawa and Baldassa and Kobayashi are analogous art because they are from the same field of endeavor of vehicle imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Akutagawa and Baldassa, and further incorporate having at least one camera is configured to rotate to change a camera direction between a first video image recording direction for obtaining the first graphical image and a second video image recording direction for obtaining the second graphical image, as taught by Kobayashi, to have a simplified camera arrangement while the camera is able to capture images of different view direction when desired (Kobayashi [0010], [0044]).


Regarding claim 4, Akutagawa and Baldassa disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Akutagawa discloses a reflector that is disposed between the windshield and the at least camera to obtain second graphical image (Akutagawa Fig. 1, [0011]: a camera 10 is installed in the passenger compartment of a vehicle and passes through a window glass 40, i.e. windshield, to capture images of objects outside the vehicle.; Fig. 2b, [0019]: captured image of imaging screen of the window glass 40 with reflection on the window glass, hence the camera obtains first graphical image data on a general video image which includes image of objects transmitted through the windshield and reflection image by the windshield; [0013]: reflecting mirror 20 is installed in the vehicle such that objects inside the vehicle including board 50 can be captured by the camera, i.e. second graphical image data of a predetermined part in the vehicle room. The reflecting mirror 20 is disposed between the windshield and the camera 10 as in Fig. 1).
Akutagawa does not explicitly disclose the reflector is configured to switch video image recording directions and obtain the first graphical image and the second graphical image, by intervention of the reflector.
However, Kobayashi discloses a reflector is configured to switch video image recording directions and obtain the first graphical image data and the second graphical image data, by intervention of the reflector (Kobayashi Figs. 2 and 4, [0042], [0045]-[0046]: vehicle camera device 22 has a reflecting mirror 15 that is movable to reflect light from the vehicle front direction 52 and the rear direction 51 into the camera 2. In this way, the shooting direction of the camera 2 can be changed by changing reflecting direction of the mirror 15).  
Akutagawa and Baldassa and Kobayashi are analogous art because they are from the same field of endeavor of vehicle imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Akutagawa and Baldassa, and further incorporate having the reflector is configured to switch video image recording directions and obtain the first graphical image data and the second graphical image data, by intervention of the reflector, as taught by Kobayashi, to have a simplified camera arrangement while the camera is able to capture images of different view direction when desired (Kobayashi [0010], [0044]).


Regarding claim 7, Akutagawa and Baldassa disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Akutagawa does not explicitly disclose wherein the one or more processors are further configured to recognize an object corresponding to graphical image information, provided from the automobile use video recording device.
However, Kobayashi discloses wherein the one or more processors are further configured to recognize an object corresponding to graphical image information, provided from the automobile use video recording device (Kobayashi [0033], [0047]: a person storage means 33 stores visually recognizable person information in advance. The information can include eyes, nose, mouth, ears, hence plurality of objects; [0048]: collating unit 44 collates the occupant image included in the vehicle image by the vehicle camera device with the person information stored in the person storage means and determine if there is a match).  
Akutagawa and Baldassa and Kobayashi are analogous art because they are from the same field of endeavor of vehicle imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Akutagawa and Baldassa, and further incorporate having the one or more processors are further configured to recognize an object corresponding to graphical image information, provided from the automobile use video recording device, as taught by Kobayashi, to detect suspicious person (Kobayashi [0016]).

Regarding claim 9, Akutagawa and Baldassa and Kobayashi discloses all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
Kobayashi further discloses the limitation of the claim 9 as discussed in claim 7 above.

Regarding claim 10, Akutagawa and Baldassa and Kobayashi discloses all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
Kobayashi further discloses the limitation of the claim 10 as discussed in claim 7 above.

Regarding claim 8, Akutagawa and Baldassa discloses all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Akutagawa does not explicitly disclose wherein the one or more processors are further configured to recognize an object corresponding to graphical image information, provided from the automobile use video recording device.
However, Kobayashi discloses wherein the one or more processors are further configured to recognize an object corresponding to graphical image information, provided from the automobile use video recording device (Kobayashi [0033], [0047]: a person storage means 33 stores visually recognizable person information in advance. The information can include eyes, nose, mouth, ears, hence plurality of objects; [0048]: collating unit 44 collates the occupant image included in the vehicle image by the vehicle camera device with the person information stored in the person storage means and determine if there is a match).  
Akutagawa and Baldassa and Kobayashi are analogous art because they are from the same field of endeavor of vehicle imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Akutagawa and Baldassa, and further incorporate having wherein the one or more processors are further configured to recognize an object corresponding to graphical image information, provided from the automobile use video recording device, as taught by Kobayashi, to detect suspicious person (Kobayashi [0016]).

Regarding claim 11, Akutagawa and Baldassa discloses all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
Akutagawa does not explicitly disclose an object recognition device which holds information on a plurality of objects and recognizes an object corresponding to graphical image information, provided from the automobile use video recording device.
However, Kobayashi discloses the limitation of claim 11 as discussed in claim 8 above.

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Akutagawa (JP 2006086784), in view of Baldassa et al. (U.S. 2005/0216144), further in view of Yay (DE 102016009702 – see translation attached).
Regarding claim 15, Akutagawa and Baldassa disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Akutagawa broadly discloses wherein the one or more processors are further configured to: recognize the predetermined internal part in the first graphical image, as an area to be corrected based the predetermined internal part in the directly captured image (Akutagawa [0015]: reflected light amount calculation unit 31 calculate pixel values of reflected mirror image region 100, i.e. second graphical image data. The value is multiplied by reflectance value of the window glass 40, i.e. a correction value, to calculate the amount of reflected light superimposed on the subject image in the field of view. Hence, the image area 100 must be recognized; [0016]-[0017]: The output of the reflected light amount calculation unit 31, i.e. third image data, is subtracted from the output of the pixel light amount calculation unit 32, i.e. first image data, and generate an output image to remove the influence of reflected light on the image as in [0015]).
Yay disclose recognize predetermined internal part in the vehicle ([0008], [0011]: monitoring the interior of a vehicle using a camera. Object recognition by comparing object features with stored features)
Akutagawa and Baldassa and Yay are analogous art because they are from the same field of endeavor of vehicle imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Akutagawa and Baldassa, and further incorporate recognize the predetermined internal part in the first graphical image, as an area to be corrected based the predetermined internal part in the directly captured image, as taught by Yay, to detect desired objects within the vehicle (Yay [0011])


Allowable Subject Matter
Claims 6 and 12-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of obtains a first graphical image data on a general video image, wherein the general video image is with a reflection video image by a wind shield, of a predetermined part in a vehicle room and also with a transmission video image that transmitted through the wind shield, and also a third graphical image data on the reflection video image, at a time when the general video image is masked by a wiper, which moves and rotates on an outside of the wind shield, and 5PRELIMINARY AMENDMENTAttorney Docket No.: Q260298Appln. No.: National Stage of PCT/JP2018/032355a graphical image correction device which corrects the first graphical image data based on the third graphical image data as cited in claim 6.

Claim 12 is allowed because it depends on allowed independent claim 6 as set forth above.

Regarding claim 13, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of an automobile use video image recording device, comprising: at least one camera configured to obtain a general video image by capturing a front view of a vehicle through a windshield of the vehicle, and a reflection of a predetermined internal part of the vehicle that is reflected onto the windshield, and obtain a reflection video image by capturing an area of the windshield where a wiper is located on the windshield, at a time when the wiper is moving and is placed in a field of view of the general video image; and at least one processor configured to: send an operation command to the wiper to cause the wiper to move to the area in the field of view of the general video image, when the at least one camera captures the reflection video image, and correct the general video image based on the reflection video image as cited in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (U.S 2013/0329045 A1) discloses apparatus and method for removing a reflected light from an imaging device image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486